Name: Council Regulation (EC) NoÃ 153/2009 of 19Ã February 2009 amending Regulation (EC) NoÃ 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries
 Type: Regulation
 Subject Matter: management;  cooperation policy;  consumption;  EU finance;  trade policy;  agricultural activity;  marketing
 Date Published: nan

 24.2.2009 EN Official Journal of the European Union L 51/1 COUNCIL REGULATION (EC) No 153/2009 of 19 February 2009 amending Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) For the stakeholders of promotion policy for agricultural products, the single legal framework established by Council Regulation (EC) No 3/2008 (2) has facilitated access to and participation in the scheme. The administrative procedures involved in implementing this policy have been significantly reduced and simplified through the application of this single legal framework. (2) Regulation (EC) No 3/2008 provides that in the case of absence of programmes to be carried out on the internal market, the Member States concerned have the possibility to draw up a programme. Where proposing organisations do not wish to submit programmes to be carried out in third countries for one or more of the information measures referred to in that Regulation, the Member States concerned should be allowed to draw up a relevant programme. (3) In particular, the possibility should be offered to the Member States concerned to broaden the scope of the actions to be covered by those programmes including by seeking the help of international organisations when implementing those programmes, notably in the case of promotion programmes for the olive oil and table olive sector in third countries. (4) Regulation (EC) No 3/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendment Article 9 of Regulation (EC) No 3/2008 is hereby replaced by the following: Article 9 Procedure to be followed in case of an absence of information programmes for the internal market or in third countries 1. In the absence of programmes to be carried out on the internal market for one or more of the information measures referred to in Article 2(1)(b) submitted in accordance with Article 6(1), each Member State concerned shall draw up, on the basis of the guidelines referred to in Article 5(1), a programme and its specification and shall select through a public call for tenders the implementing body for the programme it undertakes to co-finance. 2. In the absence of programmes to be carried out in third countries for one or more of the information measures referred to in Article 2(1)(a), (b) and (c), submitted in accordance with Article 6(1), each Member State concerned shall draw up, on the basis of the guidelines referred to in Article 5(2), a programme and its specification and shall select through a public call for tenders the implementing body for the programme it undertakes to co-finance. The implementing body for the programme eventually selected by the Member State(s) concerned may be an international organisation, in particular when the programme regards the promotion of the olive oil and table olive sector in third countries. 3. The Member State(s) shall submit to the Commission the programme selected in accordance with paragraphs 1 and 2, accompanied by a reasoned opinion including: (a) the desirability of the programme; (b) the conformity of the programme and the proposed body with this Regulation and, where necessary, with the applicable guidelines; (c) an assessment of the programmes value for money; (d) the choice of the implementing body for the programme. 4. For the purposes of the Commissions examination of the programmes, Article 7(2) and Article 8(1) shall apply. 5. In accordance with the procedure referred to in Article 16(2), the Commission may set lower or higher limits to the actual costs of the programmes submitted in line with paragraph 3 of this Article. These limits may be adjusted according to the type of programmes concerned. The criteria applied may be defined in accordance with the procedure referred to in Article 16(2). Article 2 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2009. For the Council The President M. Ã Ã MAN (1) Opinion of 5 February 2009 (not yet published in the Official Journal). (2) OJ L 3, 5.1.2008, p. 1.